Brandon J. Mark, USB #10439
Gregory H. Gunn, USB #15610
PARSONS BEHLE & LATIMER
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: 801.532.1234
Facsimile: 801.536.6111
Email: BMark@parsonsbehle.com
       DNeilson@parsonsbehle.com
       ecf@parsonsbehle.com

Attorneys for Plaintiffs


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION




PBL\4814-2600-9310.v2-3/3/21
 MARK MCCLURE and HOLLY                     DECLARATION OF KEVIN
 MCCLURE, Individually and as a Parents and MCKERNAN IN SUPPORT OF MOTION
 Natural Guardians of M.M. and T.M.,        FOR PRELIMINARY INJUNCTION

        Plaintiffs,                                  Case No. 2:21-cv-00148-CMR

 vs.                                                 Magistrate Judge Cecilia M. Romero

 SPENCER G. COX, in his Official Capacity
 as Governor of the State of Utah; RICHARD
 SAUNDERS, in his Official Capacity as Ex-
 ecutive Director of Utah Department of
 Health; SUMMIT COUNTY BOARD OF
 HEALTH; CHRIS CHERNIAK, in his Offi-
 cial Capacity as Chair of Summit County
 Health Department; DR. SYDNEE DICK-
 SON, in her Official Capacity as State Super-
 intendent of Public Education; PARK CITY
 SCHOOL DISTRICT; DR. JILL GILDEA, in
 her Official Capacity as Superintendent of
 Park City School District; PARK CITY
 SCHOOL DISTRICT BOARD; ANNE PE-
 TERS, in her Official Capacity as member of
 Park City School District Board; ANDREW
 CAPLAN, in his Official Capacity as member
 of Park City School District Board; WENDY
 CROSSLAND; in her Official Capacity as
 member of Park City School District Board;
 KARA HENDRICKSON, in her Official Ca-
 pacity as member of Park City School District
 Board; ERIN GRADY, in her Official Capac-
 ity as member of Park City School District
 Board.


       I, Kevin McKernan, state as follows:

       1.      I am over the age of eighteen, and I can and do testify competently based on per-

sonal knowledge about the following matters.

       2.      A true and correct copy of my biography (Exhibit 1) and curriculum vitae (Exhibit


                                                 2
2) are hereby attached.

       3.      From 1996 to 2000, I was the Team Leader for Research and Development at the

Whitehead Institute/MIT, Center for Genome Research. Our team designed and constructed the

robotics and DNA amplification pipeline for the Human Genome Project efforts under the leader-

ship of Eric Lander.

       4.      In 2000, I founded Agencourt Biosciences. This company sold viral and pathogen

DNA purification kits and was the largest commercial DNA sequencing service company in the

U.S. Beckman Coulter acquired this company in 2005, and during this acquisition, we jointly spun

out a new entity (Agencourt Personal Genomics) to build a next generation sequencer known as

the SOLiD Sequencer. The SOLiD sequencer was 100,000 times faster than the sequencer used to

sequence the human genome in 1999. This new start-up was quickly acquired by the leader in

DNA sequencing, Applied Biosystems, in 2006.

       5.      From 2006–2011, I managed the Next Generation sequencing R&D at Applied Bi-

osystems and Life Technologies. This company was acquired by Thermo Fischer and is now the

largest C19 testing reagent provider in the world. Thermo did $2B in C19 testing in the Q3- 2020

and is expecting 40% increases in Q4.

       6.      I hold many patents and peer reviewed articles on DNA sequencing, DNA and RNA

isolation and PCR and was the CSO of Courtagen Life Sciences for 5 years. Courtagen was a CLIA

and CAP certified high complexity laboratory that performed genetic testing on Children with

Epilepsy, Autism and Mitochondrial disease. As a result, I have an intimate understanding of the

medical experimentation and informed consent process required to perform genetic testing on

symptomatic children.


                                               3
       7.       I recently co-authored, along with 22 international authors who are among the

world’s leading experts in RT-PCR testing and pathology, a scientific article (Exhibit 3) demand-

ing the retraction of a report regarding RT-PCR testing for SARS-CoV-2 by authors Corman and

Drosten (“the Corman-Drosten paper”) published in Eurosurveillance in January 2020 because of

10 major scientific flaws at the molecular and methodological levels. (Exhibit 3: Borger et al.,

External peer review of the RT-PCR test to detect SARS-CoV-2 reveals 10 major scientific flaws

at the molecular and methodological level: consequences for false positive results (Nov. 2020),

https://www.researchgate.net/publication/346483715.)

       8.       All Global PCR testing since the publication of the Corman-Drosten paper in Feb-

ruary 2020 has been based on theoretical sequences of SARS-CoV-2 because the actual isolated

genomic RNA was unavailable to the authors in February.

       9.       The review paper I co-authored points to several major concerns with the seminal

Corman-Drosten paper regarding the global standard PCR protocol for diagnosis of SARS-CoV-

2, including:

       a.         Erroneous primer concentrations

       b.         Unspecified primer and probe sequences

       c.         The test cannot discriminate between the whole virus and viral fragments.

       d.         The test cannot be used as a diagnostic for SARS-viruses.

       e.         PCR data evaluated as positive after a Ct value of 35 cycles are completely un-
                  reliable.

       f.         Scientific studies show that only non-infectious (dead) viruses are detected with
                  Ct values of 35.

       g.         The PCR products have not been validated at the molecular level with DNA
                  sequencing, a “striking error of the protocol,” making the test “useless” as a spe-
                  cific diagnostic tool to identify the SARS-CoV-2 virus.
                                                 4
         h.        Acknowledgement by the Corman-Drosten paper that it “generates false posi-
                   tives.

         10.    The authors of the Corman-Drosten paper were also on the editorial board, consti-

tuting a clear conflict of interest. The paper has seen over 120,000 reads on Research Gate and is

now being re-reviewed under a community retraction request. We have supplied examples of 20

peer reviewed scientific studies that demonstrate these flaws in Borger et al. (https://www.re-

searchgate.net/publication/348406857_Addendum_-_Corman_Drosten_Review_Re-

port_by_an_International_Consortium_of_Scientists_in_Life_Sciences_ICSLS)

         11.    The paper was rushed through peer-reviewed in 24 hours. The average review time

for Eurosurveillance is 179 days. (Exhibit 3.)

         12.    The test lacks an internal control (RNaseP human target) so it cannot normalize for

the     1,000-10,000   fold   variance   in   swab    sampling     (Dahdouh     et   al   https://pub-

med.ncbi.nlm.nih.gov/33131699/).

         13.    Although I am not specifically familiar with the PCR testing they are using in Utah

laboratories, since the Corman-Drosten paper has become almost universally relied upon to estab-

lish testing procedures, it reasonable to expect that the laboratories in Utah are also basing their

testing on similar qPCR concepts first described by Corman-Drosten et al. These alternative PCR

protocols may share primers that target similar regions of the virus and suffer from the same defi-

cits regarding the inability to discern infectious versus non-infectious patients.

         14.    Even if a different qPCR protocol is being used in Utah, Mina et al. have recently

published a manuscript titled “Clarifying the evidence on SARS-CoV-2 antigen rapid tests in pub-

lic health responses to COVID-19” in the Lancet, which specifically addresses this issue. They

state

                                                  5
                “In our view, current PCR testing is therefore not the appropriate
                gold standard for evaluating a SARS-CoV-2 public health test”.

They come to this conclusion largely because qPCR tests can still be positive 77 days after infec-

tiousness has past. This results in 5-10X more people being quarantined than necessary.

(https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(21)00425-6/fulltext).

        15.     PCR can test for the presence of viral RNA. PCR testing cannot test for viral infec-

tiousness or illness. Further testing is required for positive test to see if they are truly positive for

SARS-CoV-2 infection and the patient is in fact infectious. Patients can be qPCR positive for 77

days post infection. (Exhibit 4: Liotti FM, Menchinelli G, Marchetti S, et al., Assessment of SARS-

CoV-2 RNA Test Results Among Patients Who Recovered From COVID-19 With Prior Negative

Results. JAMA Intern Med. (Nov. 12, 2020), https://jamanetwork.com/journals/jamainternalmedi-

cine/fullarticle/2773053.) Complete live viruses are necessary for transmission, not the fragments

identified by PCR. (Exhibit 5: T Jefferson, E A Spencer, J Brassey, C Heneghan, Viral cultures

for COVID-19 infectious potential assessment – a systematic review, Clinical Infectious Diseases,

ciaa1764, OXFORD UNIVERSITY PRESS (Dec. 3, 2020), https://academic.oup.com/cid/ad-

vance- article/doi/10.1093/cid/ciaa1764/6018217.)

        16.     The infectious period of this virus is only 7–10 days. Both asymptomatic and symp-

tomatic spread of the school age group is rare as most don’t develop symptoms. This means the

majority of positive students will be falsely identified as infectious by this test. These students are

not informed of this deficit of qPCR testing.

        17.     I have extensive experience in human subject research and the requirements of in-

formed consent. I fully understand the requirements necessary for human subjects, and for parents

on behalf of children, to be able to give prior, free and informed consent to any medical procedure

                                                   6
(not just experiments), the hallmark of ethical medicine.

       18.     I concur with the findings of Exhibit 4 that long periods of PCR positivity exist

weeks to months past infectiousness. These are poorly designed PCR tests will erroneously iden-

tify as infectious mostly non-infectious people. (Exhibit 4: Liotti FM, Menchinelli G, Marchetti S,

et al., Assessment of SARS-CoV-2 RNA Test Results Among Patients Who Recovered From

COVID-19     With     Prior   Negative   Results.    JAMA     Intern     Med.   (Nov.    12,   2020),

https://jamanetwork.com/journals/jamainternalmedicine/fullarticle/2773053.)

       19.     I also concur with these findings of Borry et al. that:

               As presymptomatic or predictive genetic testing may have far-
               reaching consequences for test applicants, their family members and
               society, concerns have always been raised about the pre-test and
               post-test counselling process, the provision of adequate information,
               the private and confidential character of the test result, the psycho-
               social impact of a test and the responsibility towards blood relatives.
               An even more cautious approach has been envisaged when consid-
               ering such testing in children and adolescents. This originates from
               the fear that testing in childhood or adolescence could create devas-
               tating social, emotional, psychosocial and educational consequences
               in the child or in the adolescent.”

(Exhibit 6: Borry, P., Evers-Kiebooms, G., Cornel, M. et al., Genetic testing in asymptomatic mi-

nors, EUR J HUM GENET 17, 711–719 (2009) (footnotes omitted), https://www.nature.com/ar-

ticles/ejhg200925.)

       20.     This peer reviewed Nature article by Borry et al goes on to conclude:

               In respect of national legislation, minors should be able to decide
               personally regarding a genetic test when they are well informed,
               have an adequate understanding of the test and its potential conse-
               quences, have the capacity to make this decision, are not exposed to
               external pressure and have had appropriate counselling.

Id.


                                                 7
        21.     I see none of these informed consent features in mass genetic testing of asympto-

matic minors as an educational requirement.

        22.     It is my opinion that unless an authority using PCR testing fully discloses the pa-

rameters of its lab testing, such as the number of cycles it is using and the primers, it is impossible

to fully assess what the authority is actually doing with the samples.

        23.     Because manipulation of the Ct or cycle threshold determines the number of posi-

tive tests, most current testing practices leave open the possibility for arbitrary and capricious state

or private actions to effectively close certain schools with a high positivity rate or to keep certain

schools open with low positivity rates.

        24.     “Consent” is not properly considered “consent” to the extent that refusal to submit

to testing results in eviction from any in-person schooling until “consent” is given. Requiring “con-

sent” to continue in in-school participation amounts to coercion of parents’ consent on threat of

deprivation of in-person education.

        25.     If an authority has failed to provide documentation of its contracts with testing pro-

viders that prove that they are not selling or cataloguing students’ and teachers’ genetic material,

then parents cannot give true informed consent. Such knowledge of how the genetic material is

being used is a meaningful part of informed consent.

        26.     The scientific literature on SARS-CoV-2 makes it clear that children are the least

likely group in society to become ill from COVID or to transmit disease. For children it is lower

than annual influenza risk. The Infection fatality rate for infants to 19 year-olds, according to the

CDC, is 0.00003. (Exhibit 7: COVID-19 Pandemic Planning Scenarios, CDC.GOV, (Sept. 10,

2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/planning-scenarios.html.)


                                                   8
         27.   There is no science to suggest that testing asymptomatic children has any benefit

to society.

         28.   On the contrary, there is significant evidence that such testing:

         a.       “clogs the system,” making it less likely that symptomatic carriers are detected
                  and isolated;

         b.       Burdens the schools and children, taking time away from curricular activities;

         c.       Harms children psychologically by depriving them of the comfort and security
                  of their parents and family physicians during such testing;

         d.       has no empirical support for the claim that it is protective of the whole school
                  body.

         29.   As a scientist who runs a testing company, I am in no way opposed to testing.

         30.   Intelligent, useful testing and infection control measures in this situation would in-

clude:

         a.       A focus on symptomatic testing.

         b.       Age stratified testing priority since the elderly have 1000 fold higher risk than
                  children.

         c.       Transparent use of qPCR protocols that have been properly calibrated to know
                  Ct predictiveness of infectiousness as seen in Jaafar et al. This requires public
                  Ct scores and EUA documentation of the limit of detection on the tests being
                  utilized.

         d.       Elimination of asymptomatic testing on people who have had no contact with
                  Covid 19.

         e.       Medical testing to call a ‘case’ requires physician review with symptoms. A sin-
                  gle test can never be utilized to call a medical case without proper medical re-
                  view of the patient.

         31.   It is my opinion that voluntary testing of the adult teacher population on demand—

as they are at higher risk of infection—would be a more appropriate solution.

         32.   As with all medical testing, physicians should be consulted to interpret the results.

                                                 9
       33.     A positive or negative qPCR test in absence of any clinical data was never consid-

ered a medical test in 2019. This is even more important when the tests are not diagnostic grade.

These are flawed Research Use Only tests (with rapid) been deployed on asymptomatic children

used to falsely identify them as infectious when they are not. This is causing physical and emo-

tional harm to adolescents and is an embarrassment to medical testing ethics.

       34.     There are far less invasive solutions that would yield far better results, including

temperature testing, RAT tests, and requiring that all symptomatic people—students, teachers, and

staff alike—stay home.

       I declare under criminal penalty of the State of Utah that the foregoing is true and correct.

       Executed this _9th_ day of March 2021.


                                                     /s/ Kevin J McKernan (executed via email)
                                                     Mr. Kevin McKernan




                                                10
